Appeal by the defendant from a judgment of the County Court, Suffolk *635County (Ohlig, J.), rendered April 15, 1999, convicting him of burglary in the second degree (two counts) and attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his plea was knowingly, intelligently, and voluntarily entered (see, People v Harris, 61 NY2d 9). In addition, the County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea, and the defendant was not denied the effective assistance of counsel (see, People v Rodriguez, 270 AD2d 434; People v Sosa, 258 AD2d 312; People v Simons, 158 AD2d 728). Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.